Exhibit 10.1
FORM OF
EMPLOYMENT AGREEMENT
     This Employment Agreement is made and entered into effective as of
                     ___,                      (the “Effective Date”), by and
between Neoprobe Corporation, a Delaware Corporation with a place of business at
425 Metro Place North, Suite 300, Dublin, Ohio 43017-1367 (the “Company”) and
                     of                      (the “Employee”).
     WHEREAS, the Company and the Employee entered into an Employment Agreement
dated as of                      ___,                      (the “___Employment
Agreement”); and
     WHEREAS, the Company and the Employee wish to establish new terms,
covenants, and conditions for the Employee’s continued employment with the
Company through this agreement (“Employment Agreement”).
     NOW, THEREFORE, in consideration of the mutual agreements herein set forth,
the parties hereto agree as follows:

1.   Duties. From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Employee and the
Employee agrees to be employed by the Company, as [                    ] of the
Company and in such equivalent, additional or higher executive level position or
positions as shall be assigned to him by the Company’s Board of Directors. While
serving in such executive level position or positions, the Employee shall report
to, be responsible to, and shall take direction from the Board of Directors of
the Company. The Board of Directors shall not require the Employee to perform
any task that is inconsistent with the office of President or the position of
Chief Executive Officer. During the Term of this Employment Agreement (as
defined in Section 2 below), the Employee agrees to devote substantially all of
his working time to the position he holds with the Company and to faithfully,
industriously, and to the best of his ability, experience and talent, perform
the duties which are assigned to him. The Employee shall observe and abide by
the reasonable corporate policies and decisions of the Company in all business
matters.       The Employee represents and warrants to the Company that
Exhibit A attached hereto sets forth a true and complete list of (a) all
offices, directorships and other positions held by the Employee in corporations
and firms other than the Company and its subsidiaries and (b) any investment or
ownership interest in any corporation or firm other than the Company
beneficially owned by the Employee (excluding investments in life insurance
policies, bank deposits, publicly traded securities that are less than five
percent (5%) of their class and real estate). The Employee will promptly notify
the Board of Directors of the Company of any additional positions undertaken or
investments made by the Employee during the Term of this Employment Agreement if
they are of a type which, if they had existed on the date hereof, should have
been listed on Exhibit A hereto. As long as the Employee’s other positions or
investments in other firms do not create a conflict of interest, violate the
Employee’s obligations under Section 7 below or cause the Employee to neglect
his duties hereunder, such activities and positions shall not be deemed to be a
breach of this Employment Agreement.   2.   Term of this Employment Agreement.
Subject to Sections 4 and 5 hereof, the Term of this Employment Agreement shall
be for a period of [                    ] months, commencing January 1,
200___and terminating December 31, 200_.

3. Compensation. During the Term of this Employment Agreement, the Company shall
pay, and the Employee agrees to accept as full consideration for the services to
be rendered by the Employee hereunder, compensation consisting of the following:

  A.   Salary. Beginning on the first day of the Term of this Employment
Agreement, the Company shall pay the Employee a salary of [                    ]
($                    ) per year, payable in semi-monthly or monthly
installments as requested by the Employee.

 



--------------------------------------------------------------------------------



 



  B.   Bonus. The Compensation, Nominating and Governance Committee (the
“Commmittee”) of the Board of Directors will, on an annual basis, review the
performance of the Company and of the Employee and will pay such bonus as it
deems appropriate, in its discretion, to the Employee based upon such review.
Such review and bonus shall be consistent with any bonus plan adopted by the
Committee, which covers the executive officers and employees of the Company
generally.     C.   Benefits. During the Term of this Employment Agreement, the
Employee will receive such employee benefits as are generally available to all
employees of the Company.     D.   Stock Options. The Committee of the Board of
Directors may, from time-to-time, grant stock options, restricted stock purchase
opportunities and such other forms of stock-based incentive compensation as it
deems appropriate, in its discretion, to the Employee under the Company’s Stock
Option and Restricted Stock Purchase Plan and the 1996 and 2002 Stock Incentive
Plan (the “Stock Plans”). The terms of the relevant award agreements shall
govern the rights of the Employee and the Company thereunder in the event of any
conflict between such agreement and this Employment Agreement.     E.  
Vacation. The Employee shall be entitled to ___(___) days of vacation during
each calendar year during the Term of this Employment Agreement.     F.  
Expenses. The Company shall reimburse the Employee for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the presentation by the Employee, from time-to-time, of an
itemized account of such expenses.

4.   Termination.

  A.   For Cause. The Company may terminate the employment of the Employee prior
to the end of the Term of this Employment Agreement “for cause.” Termination
“for cause” shall be defined as a termination by the Company of the employment
of the Employee occasioned by the failure by the Employee to cure a willful
breach of a material duty imposed on the Employee under this Employment
Agreement within 15 days after written notice thereof by the Company or the
continuation by the Employee after written notice by the Company of a willful
and continued neglect of a duty imposed on the Employee under this Employment
Agreement. In the event of termination by the Company “for cause,” all salary,
benefits and other payments shall cease at the time of termination, and the
Company shall have no further obligations to the Employee.     B.   Resignation.
If the Employee resigns for any reason, all salary, benefits and other payments
(except as otherwise provided in paragraph G of this Section 4 below) shall
cease at the time such resignation becomes effective. At the time of any such
resignation, the Company shall pay the Employee the value of any accrued but
unused vacation time, and the amount of all accrued but previously unpaid base
salary through the date of such termination. The Company shall promptly
reimburse the Employee for the amount of any expenses incurred prior to such
termination by the Employee as required under paragraph F of Section 3 above.  
  C.   Disability, Death. The Company may terminate the employment of the
Employee prior to the end of the Term of this Employment Agreement if the
Employee has been unable to perform his duties hereunder or a similar job for a
continuous period of Twelve (12) months due to a physical or mental condition
that, in the opinion of a licensed physician, will be of indefinite duration or
is without a reasonable probability of recovery for a period of at least Six (6)
months. The Employee agrees to submit to an examination by a licensed physician
of his choice in order to obtain such opinion, at the request of the Company,
made after the Employee has been absent from his place of employment for at
least six (6) months. Any requested examination shall be paid for by the
Company. However, this provision does not abrogate either the Company’s or the
Employee’s rights and obligations pursuant to the Family and Medical Leave Act
of 1993, and a termination of employment under this paragraph C shall not be
deemed to be a termination for cause.         If during the Term of this
Employment Agreement, the Employee dies or his employment is terminated because
of his disability, all salary, benefits and other payments shall cease at the
time of death or disability, provided, however, that the Company shall provide
such health, dental and similar insurance or benefits as were provided to
Employee immediately before his termination by reason of death or disability, to
Employee or his family for the longer of [                    ] (___) months
after such

2



--------------------------------------------------------------------------------



 



      termination or the full unexpired Term of this Employment Agreement on the
same terms and conditions (including cost) as were applicable before such
termination. In addition, for the first six (6) months of disability, the
Company shall pay to the Employee the difference, if any, between any cash
benefits received by the Employee from a Company-sponsored disability insurance
policy and the Employee’s salary hereunder. At the time of any such termination,
the Company shall pay the Employee, the value of any accrued but unused vacation
time, and the amount of all accrued but previously unpaid base salary through
the date of such termination. The Company shall promptly reimburse the Employee
for the amount of any expenses incurred prior to such termination by the
Employee as required under paragraph F of Section 3 above.

      Notwithstanding the foregoing, if the Company reasonably determines that
any of the benefits described in this paragraph C may not be exempt from federal
income tax, then for a period of six (6) months after the date of the Employee’s
termination, the Employee shall pay to the Company an amount equal to the stated
taxable cost of such coverages. After the expiration of the six-month period,
the Employee shall receive from the Company a reimbursement of the amounts paid
by the Employee.     D.   Termination without Cause. A termination without cause
is a termination of the employment of the Employee by the Company that is not
“for cause” and not occasioned by the resignation, death or disability of the
Employee. If the Company terminates the employment of the Employee without
cause, (whether before the end of the Term of this Employment Agreement or, if
the Employee is employed by the Company under paragraph E of this Section 4
below, after the Term of this Employment Agreement has ended) the Company shall,
at the time of such termination, pay to the Employee the severance payment
provided in paragraph F of this Section 4 below together with the value of any
accrued but unused vacation time and the amount of all accrued but previously
unpaid base salary through the date of such termination and shall provide him
with all of his benefits under paragraph C of Section 3 above for the longer of
[                    ] (___) months or the full unexpired Term of this
Employment Agreement. The Company shall promptly reimburse the Employee for the
amount of any expenses incurred prior to such termination by the Employee as
required under paragraph F of Section 3 above.         If the Company terminates
the employment of the Employee because it has ceased to do business or
substantially completed the liquidation of its assets or because it has
relocated to another city and the Employee has decided not to relocate also,
such termination of employment shall be deemed to be without cause.     E.   End
of the Term of this Employment Agreement. Except as otherwise provided in
paragraphs F and G of this Section 4 below, the Company may terminate the
employment of the Employee at the end of the Term of this Employment Agreement
without any liability on the part of the Company to the Employee but, if the
Employee continues to be an employee of the Company after the Term of this
Employment Agreement ends, his employment shall be governed by the terms and
conditions of this Agreement, but he shall be an employee at will and his
employment may be terminated at any time by either the Company or the Employee
without notice and for any reason not prohibited by law or no reason at all. If
the Company terminates the employment of the Employee at the end of the Term of
this Employment Agreement, the Company shall, at the time of such termination,
pay to the Employee the severance payment provided in paragraph F of this
Section 4 below together with the value of any accrued but unused vacation time
and the amount of all accrued but previously unpaid base salary through the date
of such termination. The Company shall promptly reimburse the Employee for the
amount of any reasonable expenses incurred prior to such termination by the
Employee as required under paragraph F of Section 3 above.     F.   Severance.
If the employment of the Employee is terminated by the Company, at the end of
the Term of this Employment Agreement or, without cause (whether before the end
of the Term of this Employment Agreement or, if the Employee is employed by the
Company under paragraph E of this Section 4 above, after the Term of this
Employment Agreement has ended), the Employee shall be paid, as a severance
payment at the time of such termination, the amount of [                    ]
($                    ) together with the value of any accrued but unused
vacation time.

3



--------------------------------------------------------------------------------



 



  G.   Change of Control Severance. In addition to the rights of the Employee
under the Company’s employee benefit plans (paragraphs C of Section 3 above) but
in lieu of any severance payment under paragraph F of this Section 4 above, if
there is a Change in Control of the Company (as defined below) and the
employment of the Employee is concurrently or subsequently terminated (a) by the
Company without cause, (b) by the expiration of the Term of this Employment
Agreement, or (c) by the resignation of the Employee because he has reasonably
determined in good faith that his titles, authorities, responsibilities, salary,
bonus opportunities or benefits have been materially diminished, that a material
adverse change in his working conditions has occurred, that his services are no
longer required in light of the Company’s business plan, or the Company has
breached this Employment Agreement, the Company shall pay the Employee, as a
severance payment, at the time of such termination, [                    ]
($                    ) together with the value of any accrued but unused
vacation time, and the amount of all accrued but previously unpaid base salary
through the date of termination and shall provide him with all of the Employee
benefits under paragraph C of Section 3 above for the longer of
[                    ] (___) months or the full unexpired Term of this
Employment Agreement. The Company shall promptly reimburse the Employee for the
amount of any expenses incurred prior to such termination by the Employee as
required under paragraph F of Section 3 above. Notwithstanding the foregoing,
before the Employee may resign pursuant to Section 4(G)(c) above, the Employee
shall deliver to the Company a written notice of the Employee’s intent to
terminate his employment pursuant to Section 4(G)(c), and the Company shall have
been given a reasonable opportunity to cure any such act, omission or condition
within Thirty (30) days after the Company’s receipt of such notice.         For
the purpose of this Employment Agreement, a Change in Control of the Company has
occurred when: (a) any person (defined for the purposes of this paragraph G to
mean any person within the meaning of Section 13(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than Neoprobe, an employee benefit plan
created by its Board of Directors for the benefit of its employees, or a
participant in a transaction approved by its Board of Directors for the
principal purpose of raising additional capital, either directly or indirectly,
acquires beneficial ownership (determined under Rule 13d-3 of the Regulations
promulgated by the Securities and Exchange Commission under Section 13(d) of the
Exchange Act) of securities issued by Neoprobe having thirty percent (30%) or
more of the voting power of all the voting securities issued by Neoprobe in the
election of Directors at the next meeting of the holders of voting securities to
be held for such purpose; (b) a majority of the Directors elected at any meeting
of the holders of voting securities of Neoprobe are persons who were not
nominated for such election by the Board of Directors or a duly constituted
committee of the Board of Directors having authority in such matters; (c) the
stockholders of Neoprobe approve a merger or consolidation of Neoprobe with
another person other than a merger or consolidation in which the holders of
Neoprobe’s voting securities issued and outstanding immediately before such
merger or consolidation continue to hold voting securities in the surviving or
resulting corporation (in the same relative proportions to each other as existed
before such event) comprising eighty percent (80%) or more of the voting power
for all purposes of the surviving or resulting corporation; or (d) the
stockholders of Neoprobe approve a transfer of substantially all of the assets
of Neoprobe to another person other than a transfer to a transferee, eighty
percent (80%) or more of the voting power of which is owned or controlled by
Neoprobe or by the holders of Neoprobe’s voting securities issued and
outstanding immediately before such transfer in the same relative proportions to
each other as existed before such event. The parties hereto agree that for the
purpose of determining the time when a Change of Control has occurred that if
any transaction results from a definite proposal that was made before the end of
the Term of this Employment Agreement but which continued until after the end of
the Term of this Employment Agreement and such transaction is consummated after
the end of the Term of this Employment Agreement, such transaction shall be
deemed to have occurred when the definite proposal was made for the purposes of
the first sentence of this paragraph G of this Section 4.     H.   Benefit and
Stock Plans. In the event that a benefit plan or Stock Plan which covers the
Employee has specific provisions concerning termination of employment, or the
death or disability of an employee (e.g., life insurance or disability
insurance), then such benefit plan or Stock Plan shall control the disposition
of the benefits or stock options.

4



--------------------------------------------------------------------------------



 



5.   Proprietary Information Agreement. Employee has executed a Proprietary
Information Agreement as a condition of employment with the Company. The
Proprietary Information Agreement shall not be limited by this Employment
Agreement in any manner, and the Employee shall act in accordance with the
provisions of the Proprietary Information Agreement at all times during the Term
of this Employment Agreement.   6.   Non-Competition. Employee agrees that for
so long as he is employed by the Company under this Employment Agreement and for
one (1) year thereafter, the Employee will not:

  A.   enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);     B.   engage in any directly Competitive Business for his own
account;     C.   become associated with or interested in through retention or
by employment any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor, or in any other relationship or capacity; or     D.   solicit,
interfere with, or endeavor to entice away from the Company, any of its
customers, strategic partners, or sources of supply.

               Nothing in this Employment Agreement shall preclude Employee from
taking employment in the banking or related financial services industries nor
from investing his personal assets in the securities or any Competitive Business
if such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than one percent (1%) of the
publicly-traded equity securities of such Competitive Business. “Competitive
Business” for purposes of this Employment Agreement shall mean any business or
enterprise which:

  a.   is engaged in the development and/or commercialization of products and/or
systems for use in intraoperative detection of cancer, or     b.   reasonably
understood to be competitive in the relevant market with products and/or systems
described in clause a above, or     c.   the Company engages in during the Term
of this Employment Agreement pursuant to a determination of the Board of
Directors and from which the Company derives a material amount of revenue or in
which the Company has made a material capital investment.

               The covenant set forth in this Section 6 shall terminate
immediately upon the substantial completion of the liquidation of assets of the
Company or the termination of the employment of the Employee by the Company
without cause or at the end of the Term of this Employment Agreement.

7.   Arbitration. Any dispute or controversy arising under or in connection with
this Employment Agreement shall be settled exclusively by arbitration in
Columbus, Ohio, in accordance with the non-union employment arbitration rules of
the American Arbitration Association (“AAA”) then in effect. If specific
non-union employment dispute rules are not in effect, then AAA commercial
arbitration rules shall govern the dispute. If the amount claimed exceeds
$100,000, the arbitration shall be before a panel of three arbitrators. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction. The
Company shall indemnify the Employee against and hold him harmless from any
attorney’s fees, court costs and other expenses incurred by the Employee in
connection with the preparation, commencement, prosecution, defense, or
enforcement of any arbitration, award, confirmation or judgment in order to
assert or defend any right or obtain any payment under paragraph C of Section 4
above or under this sentence; without regard to the success of the Employee or
his attorney in any such arbitration or proceeding.   8.   Governing Law. The
Employment Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio.   9.   Validity. The invalidity or unenforceability
of any provision or provisions of this Employment Agreement shall not affect the
validity or enforceability of any other provision of the Employment Agreement,
which shall remain in full force and effect.

5



--------------------------------------------------------------------------------



 



10.   Compliance with Section 409A of the Internal Revenue Code. If, when the
Employee’s employment with the Company terminates, the Employee is a “specified
employee” as defined in Section 409A(a)(1)(B)(i) of the Internal Revenue Code,
and if any payments under this Employment Agreement, including payments under
Section 4, will result in additional tax or interest to the Employee under
Section 409A(a)(1)(B) (“Section 409A Penalties”), then despite any provision of
this Employment Agreement to the contrary, the Employee will not be entitled to
payments until the earliest of (a) the date that is at least six months after
termination of the Employee’s employment for reasons other than the Employee’s
death, (b) the date of the Employee’s death, or (c) any earlier date that does
not result in Section 409A Penalties to the Employee. As soon as practicable
after the end of the period during which payments are delayed under this
provision, the entire amount of the delayed payments shall be paid to the
Employee in a lump sum. Additionally, if any provision of this Employment
Agreement would subject the Employee to Section 409A Penalties, the Company will
apply such provision in a manner consistent with Section 409A of the Internal
Revenue Code during any period in which an arrangement is permitted to comply
operationally with Section 409A of the Internal Revenue Code and before a formal
amendment to this Employment Agreement is required.

11.   Entire Agreement.

  A.   The 2007 Employment Agreement is terminated as of the effective date of
this Employment Agreement, except that awards under the Stock Plans granted to
the Employee in the 2007 Employment Agreement or in any previous employment
agreement or by the Committee remain in full force and effect, and survive the
termination of the 2007 Employment Agreement and remain in full force and
effect.     B.   This Employment Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions, and preliminary agreements. This Employment
Agreement may not be amended except in writing executed by the parties hereto.

12.   Effect on Successors of Interest. This Employment Agreement shall inure to
the benefit of and be binding upon heirs, administrators, executors, successors
and assigns of each of the parties hereto. Notwithstanding the above, the
Employee recognizes and agrees that his obligation under this Employment
Agreement may not be assigned without the consent of the Company.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

                 
NEOPROBE CORPORATION
      EMPLOYEE    
 
               
By:
               
 
 
 
[Name][Title]      
 
[Name]    
 
  [Title]            

6